SANDSTROM, Justice,
concurring specially.
[¶ 34] I agree with the majority that the order requiring the father’s visitation be supervised must be reversed, and the mother cannot be absolved of her duty to keep the father informed of her residential phone number and address.
[¶ 35] On remand, I am confident that the district court will issue an order for the father’s parenting time conforming with our statutes and case law and that if there is any restriction on parenting time, it will be supported by a preponderance of the evidence accompanied by a detailed demonstration of physical or emotional harm likely to result from unrestricted visitation.
[¶ 36] DALE V. SANDSTROM